EXHIBIT 10.15


EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT (“Agreement”) is made and dated as of December
4 2004, between SELAS CORPORATION OF AMERICA, a Pennsylvania corporation (the
“Company”), and MARK S. GORDER (“Executive”).


BACKGROUND

        Executive has served as President and Chief Executive Officer of the
Company since 2001. Executive wishes to remain in the employ of the Company in
those capacities on the terms and conditions contained in this Agreement.
Executive has been and will continue to be substantially involved with the
Company’s operations and management and has and will continue to have trade
secrets and other confidential information relating to the Company and its
customers; accordingly, the noncompetition agreement and other restrictive
covenants contained in Section 5 of this Agreement constitute essential elements
hereof.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:


SECTION 1.   CAPACITY AND DUTIES

        1.1    Employment; Acceptance of Employment.   The Company hereby
employs Executive and Executive hereby agrees to continue employment by the
Company for the period and upon the terms and conditions hereinafter set forth.

        1.2    Capacity and Duties.

                   (a)       Executive shall serve as President and Chief
Executive Officer of the Company. Executive shall continue to serve in all other
offices and directorships he now holds with the Company and its subsidiaries,
subject to the pleasure of the Boards of Directors of the Company and its
subsidiaries. Executive shall perform such other duties and shall have such
authority consistent with his position as may from time to time be specified by
the Board of Directors of the Company.

                   (b)       Executive shall devote his full working time,
energy, skill and best efforts to the performance of his duties hereunder, in a
manner that will comply with the Company’s rules and policies and will
faithfully and diligently further the business and interests of the Company.
Executive shall not be employed by or participate or engage in or in any manner
be a part of the management or operation of any business enterprise other than
the Company and its subsidiaries without the prior written consent, which
consent may be granted or withheld in the sole discretion, of the Board of
Directors of the Company.


SECTION 2.   TERM OF EMPLOYMENT

        2.1    Term.    The term of Executive’s employment hereunder shall
continue until April



--------------------------------------------------------------------------------



30, 2006, as further extended by agreement between Executive and the Board of
Directors of the Company, unless sooner terminated in accordance with the other
provisions hereof (the “Term”).


SECTION 3.   COMPENSATION

        3.1    Basic Compensation.    As compensation for Executive’s services,
the Company shall pay to Executive a salary at an annual rate as shall be
established from time to time by the Board of Directors of the Company or the
Compensation Committee of the Board of Directors of the Company. In no event
shall Executive’s salary be less than $275,000, unless Executive consents to a
lesser amount. Executive’s annual salary, as determined in accordance with this
Section 3.1, is hereinafter referred to as his “Base Salary,” and shall be
payable in periodic installments in accordance with the Company’s regular
payroll practices in effect from time to time.

        3.2    Performance Bonuses.    Executive shall be entitled to receive
performance bonuses in accordance with the policies and plans of the Company in
place from time to time with respect to the payment of bonuses to executive
officers.

        3.3    Employee Benefits.    During the Term, Executive shall be
entitled to participate in such of the Company’s employee benefit plans and
benefit programs, including medical benefit programs, stock options under the
Company’s 2001 Stock Option Plan (“Stock Option Plan”) or any additional plans
or programs, as may from time to time be provided by the Company for its
executive officers. Additionally, the Company agrees to maintain disability
insurance policies for Executive’s benefit (the “Disability Policies”) with
coverage amounts and terms at least equivalent to the Unum Disability Policy
Number 743820 paid for by the Company for Executive’s benefit while he was Chief
Executive Officer of Resistance Technology, Inc.

        3.4    Vacation.    During the Term, Executive shall be entitled to a
paid vacation of 30 business days per year.

        3.5    Expense Reimbursement.    The Company shall reimburse Executive
for all reasonable expenses incurred by him in connection with the performance
of his duties hereunder in accordance with its regular reimbursement policies as
in effect from time to time.

        3.6    Country Club Membership.    The Company shall reimburse Executive
for Executive’s Country Club Membership fees at North Oaks Country Club in North
Oaks, Minnesota.

        3.7    Automobile.    During the Term, the Company shall provide
Executive with an automobile for use in connection with the performance of his
duties hereunder and shall reimburse him for all expenses reasonably incurred by
him for the maintenance and operation, including fuel, of such automobile in
connection with the performance of his duties hereunder in accordance with the
Company’s regular reimbursement policies as in effect from time to time.



2

--------------------------------------------------------------------------------




SECTION 4.   TERMINATION OF EMPLOYMENT

        4.1    Death of Executive.    If Executive dies during the Term, the
Company shall not thereafter be obligated to make any further payments hereunder
to Executive’s estate, personal representative or beneficiary who acquired the
right to such payments by bequest or inheritance, other than amounts (including
salary, bonuses (based on not less than the previous year’s bonus and prorated
to the date of death), expense reimbursement, etc.) accrued as of the date of
Executive’s death. Executive’s spouse (if any) shall be entitled to continue to
receive medical benefits coverage in accordance with the Company’s policies in
effect from time to time through the remainder of the then-current Term.

        4.2    Disability of Executive.    If Executive is or has been
materially unable for any reason to perform his duties hereunder for a period of
180 consecutive days or for a period totaling 180 days in any period of 360
consecutive days, then the Board of Directors of the Company shall have the
right to terminate Executive’s employment upon 30 days’ prior written notice to
Executive at any time during the continuation of such inability, in which event
the Company shall not thereafter be obligated to make any further payments
hereunder other than amounts (including salary, bonuses (based on not less than
the previous year’s bonus and prorated to the date of termination), expense
reimbursement, etc.) accrued under this Agreement as of the date of such
termination. Upon such termination, Executive shall be entitled to continue to
receive medical benefits coverage for Executive and Executive’s spouse (if any)
in accordance with the Company’s policies in effect from time to time through
the remainder of the then-current Term, and shall be entitled to benefits under
the Disability Policies to the extent provided therein. Executive’s disability
shall be determined by the reasonable judgment of the Board of Directors of the
Company.

        4.3    Termination for Cause.    Executive’s employment hereunder shall
terminate immediately upon notice that the Board of Directors of the Company is
terminating Executive for Cause (as defined herein), in which event the Company
shall not thereafter be obligated to make any further payments hereunder other
than amounts (including salary, expense reimbursement, etc., but excluding
bonuses) accrued under this Agreement as of the date of such termination.
“Cause” means the following, provided that, in the case of circumstances
described in clauses (iv) through (vi) below, the Company shall have given
written notice thereof to Executive, and Executive shall have failed to remedy
the circumstances as determined in the sole discretion of the Board of Directors
of the Company within 30 days thereafter:

                           (i)       fraud or dishonesty in connection with
Executive’s employment or theft, misappropriation or embezzlement of the
Company’s funds;

                           (ii)       conviction of any felony, crime involving
fraud or knowing misrepresentation, or of any other crime (whether or not such
felony or crime is connected with his employment) the effect of which in the
judgment of the Board of Directors of the Company is likely to adversely affect
the Company or its affiliates;

                           (iii)       material breach of Executive’s
obligations under this Agreement;



3

--------------------------------------------------------------------------------



                           (iv)       repeated and consistent failure of
Executive to be present at work during normal business hours unless the absence
is because of a disability as described in Section 4.2 herein;

                           (v)       willful violation of any express direction
or requirement established by the Board of Directors of the Company, as
determined by a majority of Board of Directors of the Company;

                           (vi)       insubordination, gross incompetence or
misconduct in the performance of, or gross neglect of, Executive’s duties
hereunder, as determined by a majority of Board of Directors of the Company; or

                           (vii)       use of alcohol or other drugs which
interfere with the performance by Executive of his duties, or use of any illegal
drugs or narcotics.

        4.4    Termination without Cause.

                   (a)       If Executive’s employment is terminated by the
Company prior to the end of the Term for any reason other than Cause or the
death or disability of Executive:

                           (i)       the Company shall either (A) continue to
pay Executive all of the compensation provided for in Sections 3.1 and 3.2
herein (based on not less than the previous year’s bonus and prorated to the end
of the Term) during the remainder of the then-current Term, or (B) if Executive
so requests in writing, pay Executive in a lump sum upon such termination the
present value of the payments that would have been made under clause (A), using
a discount rate of 6 percent per year;

                           (ii)       Executive shall be entitled continue to
receive medical benefits coverage in accordance with the Company’s policies in
effect from time to time through the remainder of the then-current Term;

                           (iii)       Executive shall be entitled to have
transferred to him the Company’s disability policy on the Executive for
Executive’s benefit (if the policy so permits), and Executive shall assume
responsibility for payment of premiums on such disability policy; and

                           (iv)       Executive shall be entitled to have
transferred to him any Company paid life insurance policies on the Executive for
Executive’s benefit (if the policies so permit) upon payment by the Executive to
the Company of any cash surrender value of such policies, and Executive shall
assume responsibility for payment of premiums on such life insurance policies.

                   (b)       Except for the provisions of this Section 4.4, the
Company shall have no further obligation to Executive hereunder.

                   (c)       Notwithstanding the foregoing, the Company shall
not be obligated to



4

--------------------------------------------------------------------------------



make any payments under this Section 4.4 unless Executive shall have executed
and delivered to the Company a further agreement, to be prepared at the time of
Executive’s termination of employment, that shall provide (i) an unconditional
release of all claims (other than claims under Section 4.4(a)) charges,
complaints and grievances, whether known or unknown to Executive, against the
Company or any of its affiliates, through date of Executive’s termination of
employment; (ii) an undertaking to maintain the confidentiality of such
agreement; and (iii) an undertaking to indemnify the Company if Executive
breaches such agreement.

        4.5    Voluntary Termination.    In the event Executive’s employment is
voluntarily terminated by Executive, the Company shall not be obligated to make
any further payments to Executive under this Agreement other than amounts
(including salary, expense reimbursement, etc., but excluding bonuses) accrued
as of the date of Executive’s termination. Additionally, the following
provisions shall apply in the event of a voluntary termination by Executive:

                           (i)       Executive shall be entitled to have
transferred to him the Company’s disability policy (if any) on the Executive for
Executive’s benefit (if the policy so permits), and Executive shall assume
responsibility for payment of premiums on such disability policy.

                           (ii)       Executive shall be entitled to have
transferred to him any Company paid life insurance policies (if any) on the
Executive for Executive’s benefit (if the policies so permit) upon payment by
the Executive to the Company of any cash surrender value of such policies, and
Executive shall assume responsibility for payment of premiums on such life
insurance policies.

        4.6    Change-of-Control Agreement.    The Company and the Executive
have entered into an Amended and Restated Agreement re Termination Following
Change of Control or Asset Sale, dated the date hereof (the “Change-of-Control
Agreement”). If Executive becomes entitled to any payment by the terms of the
Change-of-Control Agreement, he shall not be entitled to any additional payment
under this Agreement (other than accrued and unpaid bonus, salary and benefits),
but the provisions of Section 4.4(a)(ii) through (iv) or Section 4.5(i) and
(ii), as the case may be, will apply.

        4.7    Stock Options.    If Executive’s employment is terminated by the
Company during the Term for any reason other than for Cause or if Executive
terminates his employment during the Term under circumstances that would
constitute an Involuntary Termination as defined in the Change-of-Control
Agreement, then any stock options granted to Executive by the Company which have
not been exercised by Executive prior to Executive’s termination shall
accelerate and be exercisable in full and may be exercised by Executive or his
legal representative, estate, personal representative or beneficiary who
acquired the right to exercise such options by bequest or inheritance, as the
case may be, to the extent provided by the terms of the Company’s Stock Option
Plan or any option agreement.



5

--------------------------------------------------------------------------------



SECTION 5.   RESTRICTIVE COVENANTS.

        5.1    Confidentiality.    Executive acknowledges a duty of
confidentiality owed to the Company and shall not, at any time during or after
his employment by the Company, retain in writing, use, divulge, furnish, or make
accessible to any person or entity, without the express authorization of the
Board of Directors of the Company, any trade secret, private or confidential
information or knowledge of the Company obtained or acquired by him while so
employed. All computer software, address books, rolodexes, business cards,
telephone lists, customer lists, price lists, contract forms, catalogs, books,
records, files and know-how acquired while an employee of the Company are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s possession or premises or used other than in pursuit
of the Company’s business and, upon termination of employment for any reason,
Executive shall deliver to the Company, without further demand, all copies and
summaries thereof (whether in written, electronic or other form) which are then
in his possession or under his control.

        5.2    Inventions and Improvements.    Executive shall promptly
communicate to the Company all ideas, discoveries, inventions and business
opportunities which are or may be useful to the Company or its business.
Executive acknowledges that all such ideas, discoveries, inventions, and
improvements which heretofore have been or are hereafter made, conceived, or
reduced to practice by him at any time during his employment with the Company
and every item of knowledge relating to the Company’s business interests
(including business opportunities) heretofore or hereafter gained by him at any
time during his employment with the Company are the property of the Company, and
Executive hereby irrevocably assigns all such ideas, discoveries, inventions,
improvements, and knowledge to the Company for its sole use and benefit, without
additional compensation. The provisions of this Section 5.2 shall apply whether
such ideas, discoveries, inventions, improvements or knowledge were or are
conceived, made or gained by him alone or with others, whether during or after
usual working hours, whether on or off the job, whether applicable to matters
directly or indirectly related to the Company’s business interests (including
potential business interests), and whether or not within the specific realm of
his duties. It shall be conclusively presumed that ideas, discoveries,
inventions, and improvements relating to the Company’s business interests or
potential business interests conceived by Executive during the six month period
following termination of his employment are, for the purposes of this Agreement,
conceived prior to termination of his employment hereunder. Executive shall,
upon request of the Company, but at no expense to Executive, at any time during
or after his employment with the Company, sign all instruments and documents
reasonably requested by the Company and otherwise cooperate with the Company to
protect its right to such ideas, discoveries, inventions, improvements, and
knowledge, including applying for, obtaining, and enforcing patents and
copyrights thereon in such countries as the Company shall determine.

        5.3    Noncompetition.    During the term of Executive’s employment and
for one year after any termination of employment, or, if longer, for so long as
Executive is entitled to the payment of amounts pursuant to Section 4.4(a)
herein following a termination by the Company without Cause or pursuant to the
Change-in-Control Agreement, Executive shall not directly or indirectly: (i)
engage, anywhere in any geographic market served by the Company or any of its
subsidiaries in any activity which competes in whole or in part with the
products or activities of the Company at the time of such termination; (ii) be
or become a stockholder, partner, owner,



6

--------------------------------------------------------------------------------



officer, director or employee or agent of, or a consultant to or give financial
or other assistance to, any person or entity engaged in any such activities;
(iii) seek in competition with the business of the Company to procure orders
from or do business with any customer of the Company; (iv) solicit, or contact
with a view to, the engagement or employment by any person or entity of any
person who is an employee of the Company; (v) seek to contract with or engage
(in such a way as to adversely affect or interfere with the business of the
Company) any person or entity which has been contracted with or engaged to
manufacture, assemble, supply or deliver products, goods, materials or services
to the Company; or (vi) engage in or participate in any effort or act to induce
any of the customers, associates, consultants, or employees of the Company to
take any action which might be disadvantageous to the Company; provided,
however, that nothing herein shall prohibit Executive and his affiliates from
owning, as passive investors, in the aggregate not more than 5% of the
outstanding publicly traded stock of any corporation so engaged. The duration of
Executive’s covenants set forth in this Section shall be extended by a period of
time equal to the number of days, if any, during which Executive is in violation
of the provisions hereof.

        5.4    Injunctive and Other Relief.

                   (a)       Executive acknowledges and agrees that the
covenants contained herein are fair and reasonable in light of the consideration
paid hereunder, and that damages alone shall not be an adequate remedy for any
breach by Executive of his covenants contained herein and accordingly expressly
agrees that, in addition to any other remedies which the Company may have, the
Company shall be entitled to injunctive or other equitable relief in any court
of competent jurisdiction for any breach or threatened breach of any such
covenants by Executive. Nothing contained herein shall prevent or delay the
Company from seeking, in any court of competent jurisdiction, specific
performance or other equitable remedies in the event of any breach or intended
breach by Executive of any of his obligations hereunder.

                   (b)       Notwithstanding the equitable relief available to
the Company, Executive, in the event of a breach of his covenants contained in
Section 5 herein, understands and agrees that the uncertainties and delay
inherent in the legal process would result in a continuing breach for some
period of time, and therefore, continuing injury to the Company until and unless
the Company can obtain such equitable relief. Therefore, in addition to such
equitable relief, the Company shall be entitled to monetary damages for any such
period of breach until the termination of such breach, in an amount deemed
reasonable to cover all actual and consequential losses, plus all monies
received by Executive as a result of said breach and all costs and attorneys’
fees incurred by the Company in enforcing this Agreement. If Executive should
use or reveal to any other person or entity any confidential information, such
use or revelation would be considered a continuing violation on a daily basis,
for as long as such confidential information is made use of by Executive or any
such other person or entity.

                   (c)       If any provision of Section 5 herein is determined
to be invalid or unenforceable by reason of its duration or scope, such duration
or scope, or both, shall be deemed to be reduced to a duration or scope to the
extent necessary to render such provision valid and enforceable. In such event,
Executive shall negotiate in good faith to provide the Company with lawful and
enforceable protection that is most nearly equivalent to that found to



7

--------------------------------------------------------------------------------



be invalid or unenforceable.

                   (d)       The existence of any claim or cause of action that
Executive or any other person or entity may have against the Company shall not
constitute a defense or bar to the enforcement of any of the provisions of this
Section 5.

        5.5    Definition of the “Company.”    The “Company” as used in this
Section 5 includes all affiliates and subsidiaries of the Company.


SECTION 6.   MISCELLANEOUS

        6.1    Litigation.    At the request of the Company, Executive shall
during and after the Term render reasonable assistance to the Company in
connection with any litigation or other proceeding involving the Company or any
of its affiliates. The Company will pay Executive reasonable compensation as
mutually agreed for any such services performed after the Term. The Company
agrees that during the Term that at all times it shall carry appropriate amounts
of officers and directors liability insurance naming the Executive as an insured
party.

        6.2    Arbitration.    All claims and disputes relating to this
Agreement or concerning Executive’s employment or termination shall be
conclusively resolved by arbitration in Philadelphia, Pennsylvania, under the
then existing rules of the American Arbitration Association. Judgment upon any
award rendered may be entered by either party in any court of competent
jurisdiction. The cost of such arbitration shall be borne equally by the parties
or as otherwise directed by the arbitrators. This Section 6.2 shall not limit
the right of the Company to seek judicial relief pursuant to Section 5.4 herein
without prior arbitration.

        6.3    Assignment; Benefit.    This Agreement shall not be assignable by
Executive, and shall be assignable by the Company only to any affiliate or to
any person or entity which may become a successor in interest (by purchase of
assets or stock, or by merger, or otherwise) to the Company in the business or
substantially all of the business presently operated by it. Subject to the
foregoing, this Agreement and the rights and obligations set forth herein shall
inure to the benefit of, and be binding upon, the parties hereto and each of
their respective permitted successors, assigns, heirs, executors and
administrators.

        6.4    Notices.    All notices hereunder shall be in writing and shall
be sufficiently given if hand-delivered, sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested or by telegram or telefax (confirmed by U.S. mail), receipt
acknowledged, addressed as set forth below or to such other person and/or at
such other address as may be furnished in writing by any party hereto to the
other. Any such notice shall be deemed to have been given as of the date
received, in the case of personal delivery, or on the date shown on the receipt
or confirmation therefor, in all other cases. Any and all service of process and
any other notice in any action, suit or proceeding-shall be effective against
any party if given as provided in this Agreement; provided that nothing herein
shall be deemed to affect the right of any party to serve process in any other
manner permitted by law.



8

--------------------------------------------------------------------------------



                   (a)       If to the Company:

Selas Corporation of America
Arden Hills Office
1260 Red Fox Road
Arden Hills, MN 55112
Attention: Robert F. Gallagher
Telecopy No.: 651-636-3682

                   (b)       If to Executive:

Mark S. Gorder
24 North Deep Lake Road
North Oaks, Minnesota 55127
Telecopy No:______________

        6.5    Entire Agreement; Modification; Advice of Counsel.

                   (a)       This Agreement and the Change-of-Control Agreement
constitute the entire agreement between the parties hereto with respect to the
matters contemplated herein and therein and supersede all prior agreements and
understandings with respect thereto. Without limiting the generality of the
foregoing, this Agreement supersedes the Employment Agreement dated June 19,
2001, among Executive, the Company and Resistance Technology, Inc., a subsidiary
of the Company. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy with respect to such occurrence or with respect to any other occurrence.

                   (b)       Executive acknowledges that he has been afforded an
opportunity to consult with his counsel with respect to this Agreement. The
Company agrees to reimburse Executive for the cost of consulting with counsel in
an amount not to exceed $2,500.

        6.6    Governing Law.    This Agreement is made pursuant to, and shall
be construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania and the federal laws of the United States of America, to the extent
applicable, without giving effect to otherwise applicable principles of
conflicts of law.

        6.7    Headings; Counterparts.    The headings of paragraphs in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an-original and all of which, when taken together, shall be deemed
to constitute the same Agreement.

        6.8    Further Assurances.    Each of the parties hereto shall execute
such further instruments and take such additional actions as the other party
shall reasonably request in order to effectuate the purposes of this Agreement.



9

--------------------------------------------------------------------------------



[Signatures begin on the next page.]






















10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

                SELAS CORPORATION OF AMERICA           By:     /s/   Michael
McKenna    

--------------------------------------------------------------------------------

    Its:     Chairman of the Board               /s/   Mark S. Gorder  

--------------------------------------------------------------------------------

    MARK S. GORDER














11

--------------------------------------------------------------------------------

